 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on the 15th day of October 2020, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4   System for filing and transmittal to the following CM/ECF Registrants:
 5   Mary R. O’Grady
     Kristen L. Windtberg
 6
     Emma J. Cone-Roddy
 7   Osborn Maledon, P.A.
     2929 North Central Avenue, Suite 2100
 8   Phoenix, Arizona 85012-2793
 9   mogrady@omlaw.com
     econe-roddy@omlaw.com
10   kwindtberg@omlaw.com
11
     Cris Meyer, City Attorney
12   Les S. Tuskai, Assistant Chief Counsel
     Office of the City Attorney
13
     200 West Washington Street, Suite 1300
14   Phoenix, Arizona 85003-1611
     cris.meyer@phoenix.gov
15   les.tuskai@phoenix.gov
16
     Attorneys for Defendant
17
18
19                                                /s/ Ellen Sue Katz
20
21
22
23
24
25
26
27
28


                                              1
